Exhibit 10.44

March 9, 2016


Mr. William J. Grubbs
163 Fiesta Way
Fort Lauderdale, FL 33301


Dear Mr. Grubbs:
Cross Country Healthcare, Inc., a Delaware corporation (the “Company”), hereby
agrees to continue to employ you, and you hereby agree to accept such continued
employment, under the following terms and conditions:
1.Term of Employment.
Except for earlier termination as provided in Section 9 below, this Agreement
shall be effective for a period commencing on April 1, 2016 (the “Effective
Date”) and terminating on March 31, 2019; provided, however, that this Agreement
shall be automatically renewed for successive one (1) year periods unless either
party to this Agreement provides written notice of non-renewal to the other
party at least ninety (90) days prior to the expiration of the then current
employment period. The period of time between the Effective Date and the
termination of your employment hereunder will be referred to herein as the
“Employment Term.”
2.    Compensation.
(a)    You will be compensated for all services rendered by you under this
Agreement at the rate of $685,000 per annum, payable in such manner as is
consistent with the Company’s payroll practices for executive employees. Prior
to each anniversary of the Effective Date, the Company’s Board of Directors (the
“Board”), or Compensation Committee of the Board (the “Compensation Committee”),
will review and consider in its sole discretion whether to increase the base
salary payable to you hereunder. Your annual rate of base salary as determined
herein from time to time, is hereinafter referred to as the “Base Salary”.
(i)    For each calendar year during the Employment Term, you will be eligible
to participate in the Company’s annual bonus plan at opportunity levels to be
defined by the Compensation Committee, with a target bonus of no less than 100%
of Base Salary and a maximum bonus of no more than 180% of Base Salary (the
“Bonus”). Any bonuses will be paid by the Company no later than March 15 of the
year immediately following the applicable bonus period. Except as otherwise
provided herein, you must be employed by the Company or its affiliates on the
day any bonus is paid to earn any part of that bonus.
(ii)    For each calendar year during the Employment Term, you will also be
eligible to participate in the Company’s long-term incentive plan and receive
awards on an annual or other basis at the discretion of the Compensation
Committee. Such awards shall be upon terms and conditions determined at the
discretion of the Compensation Committee.
3.    Duties.
(a)    You will continue to serve as President and Chief Executive Officer of
the Company, subject to the direction and control of, and reporting to, the
Board. Your principal office will be located at the Company’s headquarters in
Boca Raton, Florida.
(b)    You will devote your full business time, energies and attention to the
business and affairs of the Company and its subsidiaries, if any.
(c)    You will, except as otherwise provided herein, be subject to the
Company’s rules, practices and policies applicable to the Company’s senior
executive employees.
4.    Benefits. You will be entitled to such benefits, if any, as are generally
provided by the Company to its employees, subject to satisfying the applicable
eligibility requirements. The foregoing,

 



--------------------------------------------------------------------------------



however, will not be construed to require the Company to establish any such
plans or to prevent the Company from modifying or terminating any such plans,
and no such action or failure thereof will affect this Agreement.
5.    Expenses. The Company will reimburse you for reasonable expenses,
including travel expenses, incurred by you in connection with the business of
the Company upon the presentation by you of appropriate substantiation for such
expenses in accordance with the Company’s expense reimbursement policy. The
Company shall reimburse you on an after-tax basis for all reasonable attorneys’
fees and costs incurred by you in the negotiation of this Agreement up to and
including $10,000.
6.    Restrictive Covenants.
(a)    Non-Competition. During such time as you will be employed by the Company,
and for a period of two years thereafter, you will not, without the written
consent of the Board, directly or indirectly become associated with, render
services to, invest in, represent, advise or otherwise participate as an
officer, employee, director, stockholder, partner, agent of or consultant for,
any business which is conducted in any of the jurisdictions in which the
Company’s business is conducted and which is competitive with the business in
which the Company is engaged; provided, however, that nothing herein will
prevent you from acquiring up to 3% of the securities of any company listed on a
national securities exchange or quoted on the NASDAQ quotation system, provided
your involvement with any such company is solely that of a stockholder.
(b)    Non-Interference. You agree that during such time as you will be employed
by the Company, and for a period of two years thereafter you will not without
the written consent of the Board, for your own account or for the account of any
other person, interfere with the Company’s relationship with any of its
suppliers, customers or employees.
(c)    Reformation. The parties hereto intend that the covenants contained in
this Section 6 will be deemed a series of separate covenants for each country,
state, county and city in which the Company’s business is conducted. If, in any
judicial proceeding, a court will refuse to enforce all the separate covenants
deemed included in this Section 6 because, taken together, they cover too
extensive a geographic area, the parties intend that those of such covenants
(taken in order of the countries, states, counties and cities therein which are
least populous) which if eliminated would permit the remaining separate
covenants to be enforced to the maximum extent permitted in such proceeding
will, for the purpose of such proceeding, be deemed eliminated from the
provisions of this Section 6. For purposes of Section 6, the term “Company” will
include the Company and each subsidiary of the Company.
7.    Confidentiality, Non-Interference and Proprietary Information.
(a)    Confidentiality. In the course of your employment by the Company
hereunder, you will have access to confidential or proprietary data or
information of the Company and its operations. You will not at any time divulge
or communicate to any person nor will you direct any Company employee to divulge
or communicate to any person (other than to a person bound by confidentiality
obligations similar to those contained herein and other than as necessary in
performing your duties hereunder) or use to the detriment of the Company or for
the benefit of any other person, any of such data or information. The provisions
of this Section 7(a) will survive your employment hereunder, whether by the
normal expiration thereof or otherwise. The term “confidential or proprietary
data or information” as used in this Agreement will mean information not
generally available to the public or generally known within the relevant
industry, including, without limitation, personnel information, financial
information, customer lists, supplier lists, trade secrets, information
regarding operations, systems, services, knowhow, computer and any other
processed or collated data, computer programs, pricing, marketing and
advertising data. Nothing in this agreement shall prohibit or impede you from
making disclosures to any federal, state or local governmental or law
enforcement branch, agency or entity with respect to possible violations of any
U.S. federal, state or local law or regulation, or otherwise making disclosures
to any of the foregoing that are protected under the whistleblower provisions of
any such law or regulation. You shall have no obligation to obtain any
authorization or give any notice to the Company regarding any such communication
or disclosure.

2





--------------------------------------------------------------------------------



(b)    Proprietary Information and Disclosure. You agree that you will at all
times promptly disclose to the Company (which, for the purposes of this Section
7, will include the Company and any subsidiaries and affiliates of the Company),
in such form and manner as the Company may reasonably require, any inventions,
improvements or procedural or methodological innovations, programs methods,
forms, systems, services, designs, marketing ideas, products or processes
(whether or not capable of being trade-marked, copyrighted or patented)
conceived or developed or created by you during or in connection with your
employment hereunder and which relate to the business of the Company and any
subsidiaries or affiliates (“Intellectual Property”). You agree that all such
Intellectual Property will be the sole property of the Company. You further
agree that you will execute such instruments and perform such acts as may
reasonably be requested by the Company to transfer to and perfect in the Company
all legally protectable rights in such Intellectual Property.
(c)    Return of Property. All written materials, records and documents made by
you or coming into your possession during your employment concerning any
products, processes or equipment, manufactured, used, developed, investigated or
considered by the Company or otherwise concerning the business or affairs of the
Company, will be the sole property of the Company, and upon termination of your
employment, or upon request of the Company during your employment, you will
promptly deliver same to the Company. In addition, upon termination of your
employment, or upon request of the Company during your employment, you will
deliver to the Company all other Company property in your possession or under
your control, including, but not limited to, financial statements, marketing and
sales data, patent applications, drawings and other documents.
8.    Equitable Relief. With respect to the covenants contained in Sections 6
and 7 of this Agreement, you agree that any remedy at law for any breach of said
covenants may be inadequate and that the Company will be entitled (without the
necessity of posting a bond) to specific performance or any other mode of
injunctive and/or other equitable relief to enforce its rights hereunder or any
other relief a court might award.
9.    Earlier Termination. Your employment hereunder will terminate on the
following terms and conditions:
(a)    This Agreement will terminate automatically on the date of your death.
(b)    The Company may terminate your employment upon notice if you are unable
to perform your duties hereunder for 120 days (whether or not continuous) during
any period of 180 consecutive days by reason of physical or mental disability.
The disability will be deemed to have occurred on the 120th day of your absence
or lack of adequate performance.
(c)    This Agreement will terminate immediately upon the Company’s sending you
written notice terminating your employment hereunder for Cause. “Cause” means
(i) an act or acts of fraud or dishonesty by you which results in the personal
enrichment of you or another person or entity at the expense of the Company;
(ii) your admission, confession, pleading of guilty or nolo contendere to, or
conviction of (x) any felony (other than third degree vehicular infractions), or
(y) of any other crime or offense involving misuse or misappropriation of money
or other property; (iii) your continued material breach of the Company’s Code of
Conduct or any obligations under this Agreement 30 days after the Company has
given you notice thereof in reasonable detail, if such breach has not been cured
by you during such period; or (iv) your gross negligence or willful misconduct
with respect to your duties or gross misfeasance of office.
(d)    This Agreement will terminate immediately upon (w) the Company’s sending
you written notice terminating your employment hereunder without Cause for any
reason or for no reason, (x) the Company’s sending you written notice of
non-renewal pursuant to the proviso set forth in the first sentence of Section 1
above, or (y) your delivery to the Company of a written notice of your
resignation for Good Reason. “Good Reason” means, if without your written
consent, any of the following events occurs that are not cured by the Company
within 30 days after you have given the Company written notice specifying the
occurrence such Good Reason event, which notice must be given by you to the
Company within 90 days after the occurrence of the Good Reason event: (i) a
material diminution in your then authority, duties or

3





--------------------------------------------------------------------------------



responsibilities; (ii) a material diminution in your Base Salary; (iii) a
relocation of your principal business location to a location more than 50 miles
outside of Boca Raton, Florida; or (iv) any material breach of this Agreement by
the Company. Notwithstanding the previous provisions of this Section , it shall
not be an event of Good Reason under this Agreement for the Company (i) to adopt
(or subsequently amend) one or more claw-back, mandatory deferral or other risk
management policies related to the Company’s incentive compensation plans or
arrangements, or (ii) to adopt (or subsequently amend) stock ownership
guidelines related to the Company’s common stock or (iii) to subject the
compensation payable to the you under this Agreement to these policies or
guidelines; provided that, except as otherwise required by law, such policies
are generally applicable to the Company’s executive officers. Your resignation
hereunder for Good Reason will not occur later than 180 days following the
initial date on which the event you claim constitutes Good Reason occurred.
(e)    Upon a termination of your employment pursuant to Section 9(d) above, the
Company’s sole obligation to you will be to pay or provide to you: (i) the
Accrued Amounts (as defined below) and, (ii) subject to Section 9(g), to pay you
continued payments of the Base Salary in effect at the time of such termination
in accordance with the Company’s policies and regular payroll practices for a
period of 24 months following the date of termination, and (iii) an amount equal
to two times the average actual Bonus paid in the immediately prior three (3)
calendar years and (iv) benefits elected by you at the time of such termination
in accordance with the Company’s policies for a period of 24 months following
the date of termination; provided, that the first payment of the Severance
Payment will be made on the 90th day after the date of termination, and will
include payments that were otherwise due prior thereto; provided, further, that
any and all unvested stock appreciation rights, performance stock awards, stock
options or other equity shall immediately vest upon such termination without
Cause or for Good Reason (collectively, “Severance Payment”). Notwithstanding
the foregoing, if you are or become eligible for severance benefits under the
Company’s Executive Severance Plan (as in effect on the Effective Date, as
thereafter amended, or any similar plan or arrangement adopted by the Company in
replacement thereof, the “Severance Plan”) you will cease to be eligible for the
Severance Payments and the Company sole obligation will be to pay you the
amounts and provide you with the benefits provided in the Severance Plan subject
to the terms and conditions thereof.
(f)    Except as specifically set forth in Sections 9(d) and (e) above, upon
termination of your employment for any reason, the Company’s obligations
hereunder will cease other than to provide you with (collectively, the “Accrued
Amounts”):
(i)    any unpaid Base Salary through the date of termination payable in
accordance with the Company’s regular payroll practices;
(ii)    reimbursement for any unreimbursed business expenses incurred through
the date of termination paid promptly in accordance with Sections 5 and
17(b)(iv);
(iii)    payment for any accrued but unused vacation and sick time in accordance
with Company policy, payable within thirty (30) days following the termination
of your employment; and
(iv)    all other applicable payments or benefits to which the you may be
entitled under, and paid or provided in accordance with, the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement.
(g)    The Severance Payment will only be payable to you if within 60 days
following the date of termination you execute and deliver to the Company a fully
effective and irrevocable release of claims against the Company and related
parties, which the Company will provide to you within 7 days following the date
of termination.

4





--------------------------------------------------------------------------------



10.    Representation and Warranty. The execution, delivery and performance of
this Agreement by you will not conflict with or result in a violation of any
agreement to which you are a party or any law, regulation or court order
applicable to you.
11.    Effectiveness; Entire Agreement; Modification. This Agreement constitutes
the full and complete understanding of the parties and will, on the Effective
Date, supersede all prior agreements between the parties with respect to your
employment arrangements. No representations, inducements, promises, agreements
or understandings, oral or otherwise, have been made by either party to this
Agreement, or anyone acting on behalf of either party, which are not set forth
herein, or any others are specifically waived. This Agreement may not be
modified or amended except by an instrument in writing signed by the party
against which enforcement thereof may be sought.
12.    Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.
13.    Waiver of Breach. The waiver of either party of a breach of any provision
of this Agreement, which waiver must be in writing to be effective, will not
operate as or be construed as a waiver of any subsequent breach.
14.    Notices. All notices hereunder will be in writing and will be sent by
express mail or by certified or registered mail, postage prepaid, return receipt
requested, if to you, to your residence as listed in the Company’s records, and
if to the Company to:
Cross Country Healthcare, Inc.
6551 Park of Commerce Boulevard, N.W.
Boca Raton, FL 33487
Attention: General Counsel
15.    Assignability; Binding Effect. This Agreement is personal to you and may
not be assigned by you. This Agreement will be binding upon and inure to the
benefit of you, your legal representatives, heirs and distributees, and will be
binding upon and inure to the benefit of the Company, its successors and
assigns.
16.    Governing Law. All questions pertaining to the validity, construction,
execution and performance of this Agreement will be construed and governed in
accordance with the laws of the State of Florida, without regard to the
conflicts or choice of law provisions thereof.
17.    Tax Matters.
(a)     WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
(b)     SECTIONS 409A.
(i)Although the Company does not guarantee the tax treatment of any payments
under this Agreement, the intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
in accordance with the foregoing. In no event whatsoever will the Company be
liable for any additional tax, interest or penalties that may be imposed on the
Employee by Code Section 409A or any damages for failing to comply with Code
Section 409A.
(ii)Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on your date of termination you are deemed to be a “specified
employee” within the meaning of Code Section 409A and using the identification
methodology selected by

5





--------------------------------------------------------------------------------



the Company from time to time, or if none, the default methodology under Code
Section 409A, any payments or benefits due upon a termination of your employment
under any arrangement that constitutes a “deferral of compensation” within the
meaning of Code Section 409A (whether under this Agreement, any other plan,
program, payroll practice or any equity grant) and which do not otherwise
qualify under the exemptions under Treas. Regs. Section 1.409A-1 (including
without limitation, the short-term deferral exemption and the permitted payments
under Treas. Regs. Section 1.409A-1(b)(9)(iii)(A)), will be delayed and paid or
provided to you in a lump sum (whether they would have otherwise been payable in
a single sum or in installments in the absence of such delay), on the earlier of
(i) the date which is six months and one day after your separation from service
(as such term is defined in Code Section 409A) for any reason other than death,
and (ii) the date of your death, and any remaining payments and benefits will be
paid or provided in accordance with the normal payment dates specified for such
payment or benefit.
(iii)Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment will not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a termination of your employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms will
mean “separation from service” and the date of such separation from service will
be the date of termination for purposes of any such payment or benefits.
(iv)Any taxable reimbursement of costs and expenses by the Company provided for
under this Agreement will be made in accordance with the Company’s applicable
policy and this Agreement but in no event later than December 31 of the calendar
year next following the calendar year in which the expenses to be reimbursed are
incurred. With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except as permitted by Code
Section 409A, (x) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, and (y) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (y) will not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(v)Whenever a payment under this Agreement may be paid within a specified
period, the actual date of payment within the specified period will be within
the sole discretion of the Company.
(vi)With regard to any installment payments provided for under this Agreement,
each installment thereof will be deemed a separate payment for purposes of Code
Section 409A.
18.    Cooperation. Subject to the Participant’s other commitments, the
Participant agrees to reasonably cooperate (but only truthfully) with the
Employer and the Company and provide information as to matters which the
Participant was personally involved, or has information on, during the
Participant’s employment with the Employer and which are or become the subject
of litigation or other dispute.


19.    Nondisparagement. You agree that at no time will you engage in any form
of conduct or make any statements or representations that disparage or otherwise
impair the reputation, goodwill or

6





--------------------------------------------------------------------------------



commercial interests of the Company. Nothing in this Agreement shall prohibit or
restrict you from: (i) making any disclosure of information, as required by law,
in a proceeding or lawsuit in which you are a party, or additionally in any
other civil proceeding or lawsuit upon ten (10) business days prior written
notice to the Company; (ii) providing information to, or testifying or otherwise
assisting in an investigation or proceeding brought by any federal regulatory or
law enforcement agency or legislative body or the Company’s designated legal,
compliance, or human resources officers; (iii) filing, testifying, participating
or otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commission; or (iv) challenging the validity of this
Agreement as it applies to a release of claims under ADEA.


20.    Clawback. You agree that all compensation paid to you shall be subject to
any clawback policy adopted by the Board or an authorized committee thereof with
regard to compensation paid to executive officers of the Company in the event of
inaccurate financial statements or inaccuracy in the underlying information
utilized to calculate any compensation, including without limitation any
clawback policy adopted to comply with Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act.
21.    Headings. The headings of this Agreement are intended solely for
convenience of reference and will be given no effect in the construction or
interpretation of this Agreement.
22.    Counterparts. This Agreement may be executed in several counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.
23.    Waiver. The Company and you each waive any right to trial by jury in any
action, suit or proceeding with respect to this Agreement.
24.    Review of this Agreement. You acknowledge that you have (a) carefully
read this Agreement, (b) had an opportunity to consult with independent counsel
with respect to this Agreement and (c) entered into this Agreement of your own
free will.
If this letter correctly sets forth our understanding, please sign the duplicate
original in the space provided below and return it to the Company, whereupon
this will constitute the employment agreement between you and the Company
effective and for the term as stated herein.
CROSS COUNTRY HEALTHCARE, INC.


By: /s/ Thomas C. Dircks_____________
Name: Thomas C. Dircks
Title: Chairman of the Board of Directors




Agreed as of the date
first above written:


/s/ William J. Grubbs_________
Name: William J. Grubbs



7



